Citation Nr: 1040271	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for a toenail disability.

5.  Entitlement to an initial compensable rating for a third 
right finger disability.

6.  Entitlement to an initial compensable rating for herpes 
simplex.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military duty from June 1990 to March 
2005.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2005 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issues of entitlement to service connection for a bilateral 
hip disability and a right ankle disability and entitlement to an 
initial compensable disability rating for a third right finger 
disability and initial compensable rating for herpes simplex 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence to show that the Veteran 
has a right wrist disability.

There is no competent medical evidence to show that the Veteran 
has a toenail disability.






CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right 
wrist disability have not been met.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria to establish service connection for a toenail 
disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in June 2005.  Additionally, the September 
2006 Statement of the Case (SOC) explained the general criteria 
to establish a claim for entitlement to service connection.  The 
VCAA notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment records 
and other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, the letter dated in June 
2006 provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial adjudication of the claim followed the issuance of 
VCAA.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining relevant service treatment 
records (STRs), records of VA and private outpatient treatment, 
and arranging for the Veteran to undergo VA Compensation and 
Pension examinations in August 2005.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 
370 (2002).  In support of his claim, the Veteran has provided 
several lay statements.  The record as it stands includes 
sufficient competent evidence to decide the claims of entitlement 
to service connection for a right wrist disability and a toenail 
disability.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided herein were properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims on the merits.

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Certain diseases, including arthritis, may be presumed incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See 
Under Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability.)

The Veteran alleges entitlement to service connection for a right 
wrist disability and a toenail disability.  In this respect, on 
his undated DD Form 2807-1, the Veteran reported periodic 
episodes of right wrist pain and swelling and a history of 
chronic toenail fungus. 

Service treatment records, however, gave no findings or history 
of any right wrist or toenail problems, and there are no reports 
showing treatment for or complaints of any right wrist or toenail 
problems.  Moreover, a VA examination dated in August 2005, 
revealed that the right wrist and toenails were normal.  In this 
respect, the right wrist exhibited full range of motion and 
metacarpophalangeales were normal.  With regards to the toenails, 
although the Veteran alleged flakiness over his big toes since 
the 1980's, physical examination of the toenails was negative.

Subsequent post-service records are completely silent for any 
right wrist or toenail complaints or findings.  

With regards to the right wrist, the Veteran was afforded an 
additional VA examination in May 2007, which again did not 
demonstrate any evidence of a chronic right wrist disability.  
Grip strength, sensation, pulses and color of the right wrist 
were normal.  Range of motion of the fingers was within normal 
limits.  Additionally, an X-ray of the right hand was negative.  

Based on a review of the foregoing, service connection for a 
right wrist disability and a toenail disability is not warranted.  
Arthritis of the right wrist was not shown during active service, 
nor was it manifested within one year of discharge from service.  
The post-service medical records and lay evidence are all 
completely silent for any complaints or findings of problems with 
the right wrist or the toenails after service.  Thus, the Veteran 
has provided no evidence of a current disability in the right 
wrist or the toenails.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is against a grant of 
service connection for a disability affecting the right wrist or 
the toenails, and the application of the benefit of the doubt 
does not apply in this instance.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a toenail disability is denied.


REMAND

With respect to the duty to the assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2009).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).

The Veteran alleges entitlement to service connection for a 
bilateral hip disability.  A review of the service treatment 
records indicates that the Veteran presented a history of 
bilateral hip pain since Airborne school, in March 1993.  The 
Veteran also presented with complaints of hip pain in October 
1999.  A November 2004 radiographic revealed no evidence of 
degenerative change or other bony abnormality.  On his DD Form 
2807-1, the Veteran alleged bilateral hip arthritis, swelling and 
pain.  He related that he had experienced chronic bilateral hip 
pain since Airborne school in February 1993.  Prior to his 
discharge from service, upon examination dated in August 2005, 
the Veteran was diagnosed as having a bilateral hip strain.  He 
demonstrated full range of motion of the hips and repetitive 
motion did not result in any limitation of motion.  No acute 
process was demonstrated in either hip.  An X-ray did reveal a 
small bony density adjacent to the upper outer aspect of the left 
acetabular margin, which was most likely a small accessory bone.  
Otherwise, the left hip appeared normal.  The Board finds that 
the Veteran should be provided a post-service VA examination in 
order to determine the Veteran is currently experiencing a 
chronic bilateral hip disability.

The Veteran also alleges entitlement to service connection for 
right ankle disability.  On his DD Form 2807-1, the Veteran had 
alleged that he was experiencing right ankle arthritis, ankle 
pain, swelling, stiffness, limitation of motion and popping.  He 
related his ankle issues to running during conditioning training 
and falls on slippery surfaces.  A January 2005 radiographic 
report revealed no evidence of traumatic or arthritic change in 
the right ankle.  Joint spaces were preserved.  Bone 
mineralization was normal.  The impression was a possible small 
ankle effusion.  Upon examination dated in August 2005, the 
Veteran demonstrated full range of motion of the right ankle and 
repetitive motion did not result in any limitation of motion.  
The examiner held that there was no evidence of an acute process.  
There was a variation of normal of the right talus with an 
accessory bone at the posterior aspect of the talus.  He was 
diagnosed as having a bilateral ankle strain.  Service connection 
was originally denied by means of an October 2005 rating decision 
because there no evidence of a chronic disability with a nexus to 
service.  However, in September 2010, the Veteran's 
representative has alleged that service connection is warranted 
for a right ankle disability as secondary to his service-
connected disability of the knees and left ankle.  Service 
connection is currently in effect for  degenerative joint disease 
of the left ankle and degenerative ridge formation of the right 
and left knees.  

In this case, the Veteran has not been afforded a VA examination 
to specifically determine whether he has a right ankle disability 
due to service, secondary to or aggravated by a left ankle and/or 
bilateral knee disabilities.  Thus, the Board finds that a VA 
examination is necessary under 38 U.S.C.A. § 5103A.

With regards to the Veteran's claim for an initial compensable 
rating for a third right finger disability, the Board notes that 
the Veteran was last afforded a VA examination more than three 
years ago.  Upon VA examination dated in May 2007, the Veteran 
presented with complaints occasional pain and morning stiffness 
in the finger.  Physical examination demonstrated mild tenderness 
to palpation.  Range of motion of the finger was within normal 
limits.  He could oppose his thumb and his finger without 
difficulty and he could approximate his fingers to mid palmar 
crease.  Grip strength, sensation, pulses and color were normal.  
An X-ray of the right hand was negative.  The Veteran was 
diagnosed as having a strain of the right third finger.  In 
September 2010, the Veteran's representative argued that an 
additional examination would be helpful in order to determine the 
current severity of the Veteran's third ring finger disability.

As to the Veteran's claim for an initial compensable rating for 
herpes simplex, the Veteran's representative also argued that an 
additional examination would be helpful in order to determine the 
current severity of the Veteran's herpes simplex.  Throughout the 
pendency of this appeal, the Veteran was afforded VA examinations 
in August 2005 and May 2007.  Neither examination demonstrated 
any residual scarring or evidence of a rash.  However, it is 
noted that the incidence of the Veteran's outbreaks has appeared 
to increase.  In August 2005, the Veteran presented with 
complaints of intermittent flare-ups, four to five times a year.  
At that time, he was being treated with Zovirax and oral 
medications during outbreaks.  In May 2007, the Veteran reported 
experiencing fever blisters every three to six weeks and 
outbreaks on his left buttock one to three times per year.  The 
Veteran had been prescribed Acyclovir for the past two years, to 
be taken orally twice a day.  

Therefore, the Board finds that new VA examinations, with 
findings responsive to the applicable rating criteria, is 
necessary to determine the nature and extent of the Veteran's 
service-connected third ring finger disability and herpes 
simplex.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for a 
bilateral hip disability, a right ankle 
disability, a third ring finger disability 
and herpes simplex since service.  After 
securing the necessary authorizations for 
release of this information, seek to obtain 
and associate with the claims file, copies 
of all treatment records, referred to by 
the Veteran, not already of record. If any 
such records cannot be located, please so 
indicate in the record.

2.  Schedule the Veteran for an appropriate 
VA examination to ascertain the nature and 
etiology of any currently right or left hip 
disability found to be present.  The claims 
folder should be made available and 
reviewed by the examiner.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.

In particular, the examiner is asked to 
opine as to whether any right or left hip 
disorder is at least as likely as not 
related to service or to a service-
connected disability.  The examiner must 
also state whether the Veteran reports a 
continuity of hip symptomatology since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Schedule the Veteran for a VA 
examination by an appropriate health care 
provider to determine whether the Veteran 
has a right ankle disability due to 
service, including as secondary to left 
ankle and bilateral knee disabilities.  The 
following considerations will govern the 
examination:

The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with this examination, and the 
examiner must acknowledge receipt and 
review of this material in any report 
generated as a result of this remand.

After examination of the service treatment 
records and post service treatment records 
as found in the claims folder, and 
conducting any appropriate clinical testing 
and any appropriate interview with the 
Veteran, the examiner must respond to the 
following inquiries:

(1) Does the Veteran have a right 
ankle disability that was incurred or 
aggravated by or during active 
military service?

(2) If the Veteran has a right ankle 
disability that was not incurred 
during or aggravated by active 
military service, does he have 
obstructive sleep apnea that was 
caused or aggravated by service-
connected left ankle and bilateral 
knee disabilities?

The examination report must reflect review 
of pertinent material in the claims 
folders.  All findings should be reported 
in detail.  A complete rationale for all 
opinions must be provided.

4.  Schedule a VA examination by the 
appropriate specialist to determine the 
current severity of his service-connected 
third ring finger disability.

The examiner should take a measurement of 
the gap between the fingertip and the 
proximal transverse crease, when extended, 
as well as flexion and extension of the 
right ring finger.  The examiner should 
also indicate whether there is any 
favorable or unfavorable ankylosis of the 
right ring finger, and whether the service-
connected right ring finger disability has 
resulted in limitation of motion of other 
digits or interference with overall 
function of the right hand.  The report of 
examination should include the complete 
rationale for all opinions expressed.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report. Any necessary 
tests should be performed. 

5.  Schedule a VA skin examination, with an 
appropriate examiner, to determine the 
nature and etiology of the service-
connected her pes simplex.  The examiner 
must review the claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner must 
address: 

(1)	the percentage of total body area 
affected by the disability; 

(2)	the percentage of total exposed 
areas; and 

(3) the use, and frequency of such use, 
of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

6.  Thereafter, readjudicate the issues on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


